TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 22, 2022



                                       NO. 03-20-00122-CV


Travis Central Appraisal District, By and Through Marya Crigler, Acting In Her Official
      Capacity as Chief Appraiser of Travis Central Appraisal District, Appellant

                                                  v.

                        Texas Disposal Systems Landfill, Inc., Appellee




         APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
           REVERSED AND REMANDED ON MOTION FOR REHEARING –
                      OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on February 11, 2020. The Court’s

opinion and judgment dated February 18, 2022, are withdrawn. Having reviewed the record

and the parties’ arguments, the Court holds that there was reversible error in the trial court’s

judgment. Therefore, the Court reverses the trial court’s judgment and remands the case to the

trial court for further proceedings consistent with the Court’s opinion. Appellee shall pay all

costs relating to this appeal, both in this Court and in the court below.